
	
		II
		110th CONGRESS
		1st Session
		S. 1144
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 18, 2007
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To provide for an assessment of the
		  achievement by the Government of Iraq of benchmarks for political settlement
		  and national reconciliation in Iraq.
	
	
		1.Assessment of achievement by the Government
			 of Iraq of benchmarks for political settlement and national reconciliation in
			 Iraq
			(a)FindingsCongress makes the following
			 findings:
				(1)Iraq is experiencing a deteriorating and
			 ever-widening problem of sectarian and intra-sectarian violence based upon
			 political distrust and cultural differences between some Sunni and Shia
			 Muslims, concentrated primarily in Baghdad.
				(2)Iraqis must reach political settlements in
			 order to achieve reconciliation, and the failure of the Iraqis to reach such
			 settlements to support a truly unified government greatly contributes to the
			 increasing violence in Iraq.
				(3)The responsibility for internal security
			 and halting sectarian violence in Iraq must rest primarily with the Government
			 of Iraq, relying on the Iraqi Security Forces (ISF).
				(4)On January 10, 2007, President George W.
			 Bush announced a new strategy for Iraq, which consists of three basic elements:
			 diplomatic, economic, and military. The central component of the military
			 element is an augmentation of the present level of United States military
			 forces in Iraq with more than 20,000 additional United States military forces
			 to work alongside Iraqi units and be embedded in their formations. Our
			 troops will have a well-defined mission: to help Iraqis clear and secure
			 neighborhoods, to help them protect the local population, and to help ensure
			 that the Iraqi forces left behind are capable of providing the security that
			 Baghdad needs.
				(5)President George W. Bush said on January
			 10, 2007, that I’ve made it clear to the Prime Minister and Iraq’s other
			 leaders that America’s commitment is not open-ended so as to dispel the
			 contrary impression that exists.
				(6)The Commander, Multi-National Forces—Iraq,
			 General David Petraeus, stated during his confirmation hearing before the
			 Committee on Armed Services of the Senate, on January 23, 2007, that it is
			 very important for Iraqis to understand that they need to reach
			 the political settlements which are essential to resolve the sectarian violence
			 and to defeat insurgents.
				(7)General Petraeus acknowledged during his
			 confirmation hearing before the Committee on Armed Services of the Senate, on
			 January 23, 2007, that political settlement and political settlement alone by
			 the Iraqis is our ultimate way of providing security and success in
			 Iraq.
				(8)General Petraeus stated on March 8, 2007
			 that [a] political resolution of various differences, of this
			 legislation, of various senses that people do not have a stake in the success
			 of the new Iraq, and so forth, that is crucial. That is what will determine in
			 the long run the success of this effort.
				(9)General Petraeus, as principal author of
			 Army Field Manual 3–24 (MCWP 3–33.5), Counterinsurgency, released in December
			 2006, and therefore possessing the unique understanding and experience
			 regarding the principles and fundamentals of pursuing a counterinsurgency
			 strategy, states that [i]n the end, the host nation has to win on its
			 own. Achieving this requires development of viable local leaders and
			 institutions. U.S. forces and agencies can help, but [Host Nation] elements
			 must accept responsibilities to achieve real victory.
				(10)United States military operations in Iraq
			 should be conducted alongside a comprehensive diplomatic, political, and
			 economic strategy that includes sustained engagement with Iraq's neighbors and
			 the international community for the purpose of working collectively to bring
			 stability to Iraq.
				(11)United States strategy in Iraq should be
			 conditioned on the meeting by the Government of Iraq of specific benchmarks, as
			 laid out by the President and in consultation with Congress, and reflected in
			 the commitments of the Government of Iraq to the international
			 community.
				(12)The meeting of these benchmarks by the
			 Government of Iraq should be viewed as the condition for continued United
			 States military and economic involvement in Iraq.
				(b)Sense of CongressIt is the sense of Congress that Congress
			 should not take any action, including the elimination or reduction of funds,
			 that will impair the mission of the United States military forces in the field,
			 undermine their safety or harm their effectiveness in pursuing their assigned
			 missions.
			(c)Report on achievement of
			 benchmarks
				(1)ReportNot later than 120 days after the date of
			 the enactment of this Act, the Commander, Multi-National Forces-Iraq, having
			 consulted with relevant United States and Iraqi officials, shall submit to
			 Congress a report setting forth the status of the achievement of the benchmarks
			 specified in paragraph (2), and stating the Commander's assessment whether or
			 not each such benchmark has been met.
				(2)BenchmarksThe benchmarks specified in this paragraph
			 are as follows:
					(A)The assumption by Iraq of control of its
			 military.
					(B)The enactment of a Militia Law to disarm
			 and demobilize militias and to ensure that Iraqi security forces are
			 accountable only to the central government and loyal to the constitution of
			 Iraq.
					(C)The completion of the review of the
			 constitution of Iraq and the holding of a referendum on special amendments to
			 the constitution of Iraq to ensure equitable participation in the Government of
			 Iraq without regard to religious sect or ethnicity.
					(D)The completion of provincial election law
			 and preparation for the conduct of provincial elections that ensures equitable
			 constitution of provincial representative bodies without regard to religious
			 sect or ethnicity.
					(E)The enactment and implementation of
			 legislation to ensure that the energy resources of Iraq benefit Sunni Arabs,
			 Shia Arabs, Kurds, and other Iraqi citizens in an equitable manner.
					(F)The enactment and implementation of
			 legislation that equitably reforms the de-Ba'athification process in
			 Iraq.
					(3)Testimony before congressNot later than 14 days after submittal to
			 Congress of the report required by paragraph (1), the Commander, Multi-National
			 Forces-Iraq shall appear before each of the appropriate committees of Congress
			 to testify with respect to the following:
					(A)The success or failure of the Government of
			 Iraq in meeting the benchmarks specified in paragraph (2).
					(B)The capacity of the Government of Iraq to
			 meet any of such benchmarks that that Government has failed to meet.
					(4)Testimony on additional
			 matterIf the Commander,
			 Multi-National Forces-Iraq testifies that the Government of Iraq has failed to
			 meet any of the benchmarks specified in paragraph (2), the Commander shall also
			 submit in the testimony referred to in paragraph (3) the following:
					(A)Plans for the phased redeployment of United
			 States forces currently deployed to Iraq in support of the Baghdad Security
			 Plan as outlined by the President.
					(B)Plans for changing the mission of United
			 States forces in Iraq to—
						(i)training and equipping Iraqi forces;
						(ii)assisting deployed Iraqi brigades with
			 intelligence, transportation, air support, and logistics support;
						(iii)protecting United States and coalition
			 personnel and infrastructure; and
						(iv)maintaining rapid-reaction teams and
			 special operations teams to undertake strike missions against al Qaeda in Iraq,
			 and for other missions considered vital by the United States commander in
			 Iraq.
						(5)Appropriate committees of Congress
			 definedIn this subsection,
			 the term appropriate committees of Congress means—
					(A)the Committee on Armed Services of the
			 Senate; and
					(B)the Committee on Armed Services of the
			 House of Representatives.
					
